DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Lubeley on 9/29/2021.
The application has been amended as follows: 
Claim 1 (currently amended): A method of separating a droplet of an emulsion in a microfluidic environment, the method comprising: 
	flowing an emulsion comprising aqueous droplets in a non-aqueous medium through a first microfluidic channel;
	 flowing an aqueous medium through a second microfluidic channel alongside the first microfluidic channel; and 
	subjecting the emulsion to a non-uniform electric field gradient such that the aqueous droplets separate from the emulsion and enter the aqueous medium via a connecting region disposed between the first microfluidic channel and the second microfluidic channel, wherein the non-uniform electric field gradient is generated by positioning a flat rectangular electrode at the first microfluidic channel , such that the shape of the proxy electrode is configured to determine the shape of the electric field gradient  generated between the flat rectangular electrode and the second microfluidic channel 
Claim 11 (currently amended): A microfluidic apparatus for separating a droplet of an emulsion in a microfluidic environment, the apparatus comprising:
	 a flow cell, the flow cell having: a first microfluidic channel including a first microfluidic entry channel and first microfluidic exit channel for flowing a first fluid through the flow cell; 
	a second microfluidic channel including a second microfluidic entry channel and a second microfluidic exit channel for flowing a stream of a second fluid through the flow cell, wherein, in operation, an interface is formed in the flow cell between the first and second fluids;
	 a first electrode comprising a flat rectangular electrode positioned at the first microfluidic channel; and
	 a second electrode comprising a sharp electrode positioned at a channel corner of the second microfluidic channel on an opposite side of the interface with respect to the first electrode,
	 wherein the first electrode and the second electrode are configured to generate a non-uniform electric field gradient, and wherein the channel corner acts as a proxy electrode,such that the shape of the proxy electrode is configured to determine the shape of the electric field gradient generated between the flat rectangular electrode and the second microfluidic channel.

	Response to Arguments
Applicant’s arguments, see pages 7-9, filed on 9/23/21, with respect to claims 1-8, 10, 11, and 13-20 have been fully considered and are persuasive.  
The rejection of claims 1-8, 10, 11, and 13-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10, 11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Abell et al (US 2012/0091004) teaches a method of separating a droplet of an emulsion in a microfluidic environment (wherein the microfluidic environment is a microfluidic device 100 described in [0035] and shown in Figure 1a), the method comprising: flowing an emulsion comprising aqueous droplets in a non-aqueous medium through a first microfluidic channel (referred to as a first inlet channel 104, see [0035] and Figure 1a); flowing an aqueous medium through a second microfluidic channel (referred to as a second inlet channel 108, see [0035] and Figure 1a) alongside the first microfluidic channel (first inlet channel 104). 
In addition, Abell teaches a first electrode (referred to as electrode 112a in [0035] and shown in Figure 1a)  positioned at the first microfluidic channel (first inlet 104, as shown in Figure 1a a portion of electrode 112a overlaps a portion of first inlet 104 and hence said electrode is positioned at said first microfluidic channel); and a second electrode (referred to as electrode 112b in [0035] and 
 Abell does not explicitly teach subjecting the emulsion to a non-uniform electric field gradient such that the aqueous droplets separate from the emulsion and enter the aqueous medium via a connecting region disposed between a first microfluidic channel and a second microfluidic channel.
However, in the analogous art of providing microfluidic systems and methods for reducing the exchange of molecules between droplets, Kleinschmidt et al (US 2013/0109575) teaches an electric field produced by applying voltage across a pair of electrodes, which may be positioned on or embedded within the fluidic system, for example  within a substrate defining the channel or microfluidic channel, and positioned proximate the fluid such that at least a portion of the electric field interacts with the fluid (see [0134]). Moreover, Kleinschmidt et al teaches that an electrical field gradient was used to move droplets across the streamlines by dielectrophoresis, (see [0229]). By evidence of Wejinya, dielectrophoresis is the motion of a particle produced by the interaction of nonuniform electric field (see section 3.1 overview). Therefore, because Kleinschmidt teaches dielectrophoresis, a non-uniform electric field is inherent to the electrical fields taught by Kleinschmidt. 
It would have been obvious to one of ordinary skill in the art to utilize the electrode pair of Kleinschmidt (which produce a non-uniform electric field) instead 
However, combination of Abell and Kleinschmidt neither teaches nor fairly suggests a method of separating a droplet of an emulsion and a microfluidic apparatus for performing the above method, wherein the non-uniform electric field gradient is generated by positioning a flat rectangular electrode at the first microfluidic channel and positioning a sharp electrode at a channel corner of the second microfluidic channel, and wherein the channel corner acts as a proxy electrode, such that the shape of the proxy electrode is configured to determine the shape of the electric field gradient  generated between the flat rectangular electrode and the second microfluidic channel (as required by claim 1 and 11).
As result, claims 1 and 11 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               

	/JENNIFER WECKER/         Primary Examiner, Art Unit 1797